                                         Case 21-12844-AJC                           Doc 35             Filed 04/09/21                   Page 1 of 74
                                                                                                                                                                                 4/09/21 8:36PM


 Fill in this information to identify your case:

 Debtor 1                   Harry Beck Greenhouse
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF FLORIDA

 Case number           21-12844-AJC
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $          2,978,911.56

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          2,978,911.56

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $             451,220.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          5,429,131.74


                                                                                                                                     Your total liabilities $             5,880,351.74


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              60,067.71

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              49,007.89

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                    Case 21-12844-AJC                 Doc 35        Filed 04/09/21            Page 2 of 74
                                                                                                                                        4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                      Case number (if known) 21-12844-AJC

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                        $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $

       9d. Student loans. (Copy line 6f.)                                                                 $

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$


       9g. Total. Add lines 9a through 9f.                                                           $




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 21-12844-AJC              Doc 35    Filed 04/09/21        Page 3 of 74



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                        www.flsb.uscourts.gov
In re:

HARRY GREENHOUSE,                                              Chapter 11 / Subchapter V

          Debtor.                            /                 Case No. 21-12844-AJC

                    STATEMENTS OF LIMITATIONS, METHODOLOGY
                  AND DISCLAIMERS REGARDING DEBTOR’S SCHEDULES
           OF ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

          1.        The Schedules of Assets and Liabilities (collectively, the “Schedules”) and the

Statements of Financial Affairs (collectively, the “SOFA” and, together with the Schedules, the

“Schedules & SOFA”) filed by the above-styled Debtor, Harry Greenhouse (the “Debtor”) have been

prepared pursuant to 11 U.S.C. § 521 and Rule 1007 of the Federal Rules of Bankruptcy Procedure.

          2.        These Statements of Limitations, Methodology, and Disclaimer Regarding the Schedules

and Statements (the “General Notes”) pertain to, are incorporated by reference in, and comprise an

integral part of all of the Schedules and Statements. The General Notes should be referred to and

reviewed in connection with any review of the Schedules and Statements.1 In the event that the Schedules

and Statements differ from any of the foregoing General Notes, the General Notes shall control.

          3.        The Schedules and Statements do not purport to represent financial statements prepared

in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor are

they intended to be fully reconciled to the Debtor’s financial statements. The Schedules and Statements

contain unaudited information that is subject to further review and potential adjustment.

          4.        On March 26, 2021 (the “Petition Date”), the Debtor commenced this case by filing a

voluntary petition for relief under Chapter 11, Subchapter V of the Bankruptcy Code.




1
  These General Notes are in addition to the specific notes contained in the Debtor’s Schedules and Statements. The
fact that the Debtor has prepared a “Specific Note” with respect only to specific Schedules and Statements should
not be interpreted as a decision by the Debtor to exclude the applicability of such Specific Note to any of the
Debtor’s remaining Schedules and Statements, as appropriate.



         55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                Case 21-12844-AJC            Doc 35      Filed 04/09/21        Page 4 of 74




        5.       No examiner, statutory committee, or trustee has been appointed in this case and the

Debtor is managing his affairs as a debtor in possession.

        6.       In preparing Schedules and Statements, the Debtor relied on information available in real

time upon such preparation. The Debtor has made reasonable and good faith efforts to ensure the

accuracy and completeness of such financial information, but further research or discovery may identify

subsequent information that may necessitate amendments to the Schedules and Statements. As a result,

the Debtor is unable to warrant or represent that the Schedules and Statements are without inadvertent

errors, omissions, or inaccuracies and may be amended in the future.

        7.       Nothing contained in the Schedules and Statements shall constitute a waiver of any of the

Debtor’s rights or an admission with respect to this Subchapter V case, including, without limitation, any

issues involving valuation, offsets or defenses, and/or causes of action arising under the provisions of

chapter 5 of the Bankruptcy Code and any other relevant applicable laws to recover assets or avoid

transfers.

        8.       Amendment(s). Reasonable best efforts were made to prepare and file complete and

accurate Schedules & SOFA; however, inadvertent errors or omissions may exist. The Debtor reserves

all rights to amend and/or supplement the Schedules & SOFA as is necessary or appropriate.

        9.       Basis of Presentation. The Schedules require the Debtor to report assets at current

market values. In instances where the Debtor had current valuations, the Schedules and SOFA reflect

those values. Prior to the Petition Date, Agentis, PLLC (“Agentis”) the Debtor’s pre-petition counsel,

engaged the accounting firm of Petrucelli, Piotrkowski & Co., Inc. (“PP&C”) to assist in the valuation of

the Debtor’s assets for this Subchapter V case. The Debtor reported assets on a cost or fair market value

basis, assuming an arms’ length transaction contemporaneous with the Petition Date. Where the Debtor

has included a “specific note” pertaining to the value of a particular asset, said note should be construed

to pertain solely to the referenced asset. In addition, the amounts shown for total assets and liabilities

exclude items identified as “unknown” or “undetermined” and, thus, ultimate assets and liabilities may




       55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                Case 21-12844-AJC            Doc 35      Filed 04/09/21        Page 5 of 74



differ materially from the amounts in the Schedules. For these and other reasons, the Schedules and

SOFA may not reconcile to the Debtor’s books and records which he prepares on an income tax basis.

Furthermore, these Schedules and SOFA do not purport to represent financial statements and do not

necessarily reflect the amounts that would be set forth in financial statements prepared in accordance with

GAAP. The Debtor makes no representation of the value ultimately realizable from or the collectability

of any assets presented herein.

        10.      Reservation of Rights: The Debtor reserves all rights to change, challenge, and dispute

any designation, classification, amount, priority or existence of any claim listed in the Schedules &

SOFA. The Debtor further reserves the right to assert any defenses, or assert any offset to any claim

listed in the Schedules & SOFA. The Debtor expressly retains all rights to seek equitable or contractual

subordination of any listed claim. Nothing contained in the Schedules & SOFA shall constitute an

admission. With respect to the valuation of assets listed on the Debtor’s schedules, the Debtor asserts that

the valuations provided, in consultation with PP&C, reflect the Debtor’s best reasonable estimate of

market value of those assets assuming a non-distressed arms’ length transaction contemporaneous with

the Petition Date. Said values should not be construed as an admission of value for any other purpose,

including, without limitation, a valuation to determine the extent of a secured creditor’s claim pursuant to

Section 506(a) of the Bankruptcy Code, adequate protection of a secured creditor’s claim, or a

determination of the best interest of creditors pursuant to Section 1129(a)(7) of the Bankruptcy Code.

        11.      Estimates. To obtain asset and liability balances as of the Petition Date, the Debtor

made certain estimates and assumptions that affected the reported amounts of assets and liabilities. Actual

results could differ from those estimates.

        12.      Causes of Action. Despite reasonable efforts to identify all known assets, the Debtor

may not have set forth all actual or potential causes of action against third parties as assets in his

Schedules & SOFA. These causes of action include, but are not limited to, avoidance actions arising

under Chapter 5 of the Bankruptcy Code and actions under other relevant non‐bankruptcy laws to recover




       55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                Case 21-12844-AJC            Doc 35      Filed 04/09/21        Page 6 of 74



assets. The Debtor reserves the right with respect to any claims, causes of action or avoidance actions it

may have whether or not listed in the Schedules & SOFA. Neither this General Note nor the Schedules &

SOFA shall be deemed a waiver of any such claim, cause of action or avoidance action or in any way

prejudice or impair the assertion of such claims.

        13.      Characterization.      The Debtor has made every reasonable effort to correctly

characterize, classify, categorize, and designate claims, assets, liabilities, executory contracts, unexpired

leases, and other items reported in the Schedules and SOFA. However, the Debtor may not have properly

characterized, classified, categorized, or designated certain items. The Debtor thus reserve all rights to

recharacterize, reclassify, recategorize, or redesignate items reported in the Schedules and SOFA at a later

time as necessary or appropriate as additional information becomes available.

        14.      Claims Designations. Claims of creditors for, among other things, goods, products,

services or taxes are listed as the amounts entered on the Debtor’s books and records, and may not reflect

credits or allowances that may be due from such creditors to the Debtors. The Debtor reserve the rights to

seek recovery of such credits or allowances. Any failure to designate a claim on the Debtors’ Schedules

& SOFA as “disputed,” “contingent” or “unliquidated” does not constitute an admission by the Debtor

that such amount is not “disputed,” “contingent” or “unliquidated.” The Debtor reserves the right to

dispute or object to any claim reflected on their Schedules or Statements on any grounds, including, but

not limited to, amount, liability or classification, or to otherwise subsequently designate such claims as

“disputed,” “contingent” or “unliquidated.”

                 a. Schedule F: The Debtor reserves the right to challenge the amount, nature, and

                     classification of any claim listed on Schedule F.

                 b. Schedule F:      The Debtor has listed Greenhouse USV Joint Venture 2019 as a

                     claimant in a contingent and unliquidated amount based upon pre-petition capital

                     calls. The Debtor disputes that Greenhouse USV Joint Venture 2019 is an actual




       55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                   Case 21-12844-AJC            Doc 35      Filed 04/09/21        Page 7 of 74



                        claimant, and Greenhouse USV Joint Venture 2019 is listed on Schedule F purely for

                        notice purposes.

           15.      Statements of Financial Affairs Disclaimers:

           a.       Income. SOFA 1: The Debtor’s 2020 year to date income is a preliminary unaudited

figure.

           b.       Payments to Creditors and Insiders. SOFA 6 and 7: The Debtor has scheduled all known

payments made during the 90 days prior to the Petition Date, to the extent provided by the Debtor.

Additionally, payments made to certain of the Debtor’s professionals are listed in SOFA. It is believed

that all checks and transactions have been captured; however, some checks and transactions may have

been omitted. To the extent a check/payment is later discovered, the Debtor will file an amendment. The

reserves the right to amended and supplement this section as needed.

                                        * * * END OF NOTES * * *
                              * FILING BEGINS ON THE FOLLOWING PAGE *




          55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                                         Case 21-12844-AJC                  Doc 35            Filed 04/09/21                Page 8 of 74
                                                                                                                                                              4/09/21 8:36PM


 Fill in this information to identify your case and this filing:

 Debtor 1                   Harry Beck Greenhouse
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number           21-12844-AJC                                                                                                                  Check if this is an
                                                                                                                                                     amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                               12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
         Yes. Describe.....

                                         Standard Household Goods and Furnishings in Non-Filing
                                         Spouse's Residence
                                         See attached Appraisal B-6                                                                                          $8,870.00




Official Form 106A/B                                                      Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 21-12844-AJC                    Doc 35       Filed 04/09/21       Page 9 of 74
                                                                                                                                                  4/09/21 8:36PM

 Debtor 1       Harry Beck Greenhouse                                                               Case number (if known)     21-12844-AJC


                                    Furniture for Debtor's Residential Rental (in possession of City
                                    Furniture)
                                    See attached B-6.2                                                                                         $11,078.50


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Lot Baseball Sports Cards - Mostly 1980's & 1990's - Approx. 1,000
                                    Cards
                                    See B-6 Appraisal                                                                                            $1,000.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Standard Men's Wardrobe of No Value Other Than to the Debtor.                                                      $0.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    1 Dog                                                                                                              $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                     $20,948.50


 Part 4: Describe Your Financial Assets
Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                          Case 21-12844-AJC                                     Doc 35                 Filed 04/09/21   Page 10 of 74
                                                                                                                                                                            4/09/21 8:36PM

 Debtor 1         Harry Beck Greenhouse                                                                                            Case number (if known)   21-12844-AJC
 Do you own or have any legal or equitable interest in any of the following?                                                                                  Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Bank of America Acct# 6398                                               $5,478.99

                                                                                                  JP Morgan Chase Acct# 4756
                                                                                                  Joint with non-filing spouse Harry B.
                                                                                                  Greenhouse or Olivia Q. Sampaio
                                              17.2.       Checking                                Greenhouse                                                             $95,479.27



                                              17.3.       Checking                                JP Morgan Chase Acct# 7200                                               $1,250.13

                                                                                                  PayPal Account
                                                                                                  harrygreenhouse@gmail.com
                                              17.4.       Paypal                                  nilsadines178@ebdproducts.com                                                  $0.00

                                                                                                  Wells Fargo Acct #5647
                                                                                                  Joint with non-filing spouse
                                              17.5.       Checking                                H. Greenhouse and O. Sampaio                                           $37,020.23


                                                                                                  JP Morgan Chase Acct# 6740
                                              17.6.       Savings                                 Minor son/ UTMI H. Greenhouse                                                  $0.00


                                                                                                  JP Morgan Chase Acct# 5084
                                              17.7.       Savings                                 Minor daughter / UTMI H. Greenhouse                                            $0.00

                                                                                                  JP Morgan Chase Acct# 9126
                                                                                                  Joint with non-filing spouse
                                                                                                  Harry B. Greenhouse or Olivia Q. Sampaio
                                              17.8.       Savings                                 Greenhouse                                                                     $0.00



                                              17.9.       Venmo                                   Venmo Account                                                                  $0.00


                                              17.10
                                              .     Brokerage Account Charles Schwab Acct# 3717                                                                                  $0.01

                                                                                                  Bank of America Acct #7804
                                                                                                  H. Greenhouse and O. Sampaio Greenhouse
                                              17.11                                               Tenancy by the Entireties (Income Tax
                                              .     Checking                                      Escrow Account)                                                      $115,811.70


                                              17.12
                                              .     Checking                                      TIAA Acct# 3527                                                                $0.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                                   Case 21-12844-AJC                    Doc 35           Filed 04/09/21     Page 11 of 74
                                                                                                                                               4/09/21 8:36PM

 Debtor 1        Harry Beck Greenhouse                                                                 Case number (if known)   21-12844-AJC

                                                                            TIAA Portfolio
                                      17.13 Other financial                 Account # 1001 Euro and
                                      .     account                         Acct# 1002 British Pound                                                $0.00


                                      17.14
                                      .     Checking                        Citibank Acct# 9141                                                $2,141.73

                                                                            Bank of America Acct# 3959
                                      17.15                                 H. Greenhouse and O. Sampaio Greenhouse
                                      .     Checking                        Tenancy by the Entireties                                               $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                      % of ownership:

                                         First Gear, LLC                                                     2.32         %               $168,099.50


                                         LiveWell, LLC                                                       9.57         %                 $73,202.22


                                         RDP, LLC SPV                                                       24.20         %               $158,047.69


                                         Unchained Capital (Private Stock)                                    2           %                 $50,000.00


                                         Frontrange Biosciences (Private Stock)                               1           %                 $25,000.00


                                         Swee10, Inc. d/b/a Sweeten                                           1           %                 $34,069.13


                                         Ticket Tag, LLC                                                     100          %                    Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                      IRA                                   Vanguard Self Employment IRA Acct #9485                       $410,199.44


                                      IRA                                   Vanguard Roth IRA Acct #2847                                    $45,704.19




Official Form 106A/B                                                 Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                   Case 21-12844-AJC                    Doc 35       Filed 04/09/21      Page 12 of 74
                                                                                                                                                4/09/21 8:36PM

 Debtor 1        Harry Beck Greenhouse                                                              Case number (if known)   21-12844-AJC


                                      IRA                                Vanguard Traditional IRA Acct# 5242                                 $16,696.80


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      Security Deposit on                Security Deposit due to Harry Greenhouse                              $7,000.00
                                      Rental Property                    and Olivia Sampaio from Landlord Samantha
                                                                         Rivero Osio for 1217 Andora Avenue
                                                                         Property.


                                      Security Deposit on                Security Deposit for Debtor's Residencial                             $1,000.00
                                      Rental Property                    Rental with Landlord 251 S Dixie LLC


                                      Advanced Payment                   Balance of retainer held by Schoenberg                                $5,000.00
                                      Retainer                           Finkel Beederman Bell Glazer, LLC (SFBBG)
                                                                         Arbitration Counsel for Debtor in Polychain
                                                                         Fund I LP et. al. v. Harry Greenhouse, Case #
                                                                         1100091630 JAMS Arbitration


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                529 Plan (Illinois Brightstart Under Harry B. Greenhouse)
                                Federal Exemption 541(b)(6)                                                                                $189,988.17


                                529 Plan (NY State Under Harry Greenhouse)
                                Federal Exemption 541(b)(6)                                                                                  $14,755.20


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      No
        Yes. Give specific information about them...

                                              Domain Name: www.cashtag.net                                                                     Unknown


                                              Domain Name: www.cashtagvip.com                                                                  Unknown


27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...


Official Form 106A/B                                                 Schedule A/B: Property                                                          page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 21-12844-AJC                    Doc 35       Filed 04/09/21          Page 13 of 74
                                                                                                                                                   4/09/21 8:36PM

 Debtor 1       Harry Beck Greenhouse                                                                  Case number (if known)   21-12844-AJC
 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         Filed Form 8082 Notice of Inconsistent
                                                             Treatment or Administrative
                                                             Adjustment Request (AAR) for tax
                                                             overpayment for 2017
                                                             Estimated $700,000.00 - $1,300,000.00           Federal                              Unknown




                                                         2013 Tax Refund (Subject to set-off)                Federal                            $87,457.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Health Savings Account
                                         Bank Acct #8744                                      Harry B. Greenhouse                                 $2,857.89


                                         Health Savings Account                               HSA Bank as
                                         TD Ameritrade Acct #1962                             Custodian FBO Harry B
                                                                                              Greenhouse                                        $15,842.62


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........

                                                      Potential legal and professional malpractice claim against
                                                      Jenner and Block LLP                                                                        Unknown



Official Form 106A/B                                                 Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                      Case 21-12844-AJC                             Doc 35             Filed 04/09/21                    Page 14 of 74
                                                                                                                                                                               4/09/21 8:36PM

 Debtor 1        Harry Beck Greenhouse                                                                                           Case number (if known)        21-12844-AJC


                                                          Potential accounting malpractice claim and/or breach of
                                                          fiduciary duty claim against Cohen & Company                                                                        Unknown


                                                          Potential Qui Tam Action against Polychain Fund I LP and
                                                          Polychain Partners LC F/K/A Polychain 2030 LLC for IRS
                                                          Violations                                                                                                          Unknown


                                                          Potential Qui Tam Action against Polychain Fund I LP and
                                                          Polychain Partners LC F/K/A Polychain 2030 LLC for SEC
                                                          Violations                                                                                                          Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          Bittrex Credits (Cryptocurrency)                                                                                          $0.00


                                                          Coinbase (Cryptocurrency)
                                                          Balance: $0.00514                                                                                                         $0.00


                                                          Six (6) - Tennessee Titans Personal Seat Licenses (cost
                                                          basis)                                                                                                              $9,000.00


                                                          Milwaukee Bucks Season Tickets Deposit Refund                                                                       $5,949.60


                                                          Las Vegas Aviators Season Tickets Deposit Refund                                                                      $800.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $1,577,851.51


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      No
        Yes. Describe.....
Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
                                   Case 21-12844-AJC                    Doc 35       Filed 04/09/21   Page 15 of 74
                                                                                                                                         4/09/21 8:36PM

 Debtor 1       Harry Beck Greenhouse                                                            Case number (if known)   21-12844-AJC



                                    1 Home Computer and Printer See B-6 Appraisal                                                         $400.00


                                    1 2019 Desktop Computer
                                    Location: 2980 McFarlane Road, Miami, Fl 33133                                                        $400.00


                                    1 2017 MacBook Pro Laptop                                                                             $250.00


                                    Computer Monitors
                                    Location: 2980 McFarlane Road, Miami, Fl 33133                                                        $350.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
      No
        Yes. Describe.....


                                    Non Fungible Tokens (NFT) issued by Dapper Labs and the NBA
                                    and NBA Players Association.
                                    Cost basis; small, illiquid market subject to extreme fluctuations in
                                    price.                                                                                          $395,103.00


42. Interests in partnerships or joint ventures
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                % of ownership:


                                         Meta Stable Edge, LP                                          .30          %               $395,162.03


                                         1313 Ventures                                                14.83         %               $145,872.29


                                         Greenhouse USV 2012 Joint Venture                              25          %                 $86,859.09


                                         Greenhouse USV 2014 Joint Venture                              25          %                 $36,886.44


                                         USV 2014 Opportunity Joint Venture                             25          %                 $27,037.36


                                         Greenhouse USV 2016 Joint Venture                            28.50         %                 $22,011.31


                                         Greenhouse USV 2019 Joint Venture                            29.38         %                 $47,477.34


                                         1Confirmation Fund 1 LP                                       .52          %               $197,106.69




Official Form 106A/B                                                 Schedule A/B: Property                                                   page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                      Case 21-12844-AJC                             Doc 35             Filed 04/09/21                    Page 16 of 74
                                                                                                                                                                              4/09/21 8:36PM

 Debtor 1        Harry Beck Greenhouse                                                                                           Case number (if known)        21-12844-AJC


                                             Playa-Meta Ventures 2017, LLC Managing
                                             Member (bare legal title)                                                                      0            %                         $0.00


43. Customer lists, mailing lists, or other compilations
       No.

       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....



                                              Digital Marketing Customer List Provided by Paysafe Group                                                                            $0.00


44. Any business-related property you did not already list
     No
        Yes. Give specific information.........


                                             JP Morgan Chase Checking Acct# 0979
                                             Harry Greenhouse DBA 1313 Ventures (14.83% Interest)                                                                              $196.00


                                             Paypal Account Ticket Tag, LLC
                                             tickettagllc@gmail.com                                                                                                                $0.00



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................         $1,355,111.55

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                             Non ownership, non titled interest in Sand Dune, LLC                                                                          $25,000.00


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                              $25,000.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                                       Case 21-12844-AJC                                Doc 35              Filed 04/09/21                     Page 17 of 74
                                                                                                                                                                                4/09/21 8:36PM

 Debtor 1         Harry Beck Greenhouse                                                                                                 Case number (if known)   21-12844-AJC

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                              $0.00
 57. Part 3: Total personal and household items, line 15                                                    $20,948.50
 58. Part 4: Total financial assets, line 36                                                             $1,577,851.51
 59. Part 5: Total business-related property, line 45                                                    $1,355,111.55
 60. Part 6: Total farm- and fishing-related property, line 52                                                   $0.00
 61. Part 7: Total other property not listed, line 54                                             +         $25,000.00

 62. Total personal property. Add lines 56 through 61...                                                 $2,978,911.56                Copy personal property total        $2,978,911.56

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $2,978,911.56




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
Case 21-12844-AJC   Doc 35   Filed 04/09/21   Page 18 of 74




                       B-6
   Case 21-12844-AJC   Doc 35   Filed 04/09/21   Page 19 of 74




                          APPRAISAL REPORT
                                   MARKET VALUE
                                HARRY GREENHOUSE

Prepared For:
Jacqueline Calderin, Esquire
              Case 21-12844-AJC         Doc 35     Filed 04/09/21    Page 20 of 74
                                                 JACQUELINE CALDERIN, ESQUIRE
CLIENT                                           AGENTIS LAW

                                                 HARRY GREENHOUSE
LOCATION OF ASSETS                               1217 ANDORE AVENUE
                                                 MIAMI FL 33146

DATE OF ONSITE INSPECTION                        01.29.2021
EVALUATION PERFORMED BY                          ROBERT ALMODOVAR

DATES OF EVALUATION                              02.01.2021 & 02.08.2021
EVALUATION PERFORMED BY                          HARRY STAMPLER & ROBERT ALMODOVAR

DATE OF REVIEW                                   02.12.2021
REVIEW PERFORMED BY                              HARRY STAMPLER

DATE OF APPRAISAL REPORT                         02.12.2021


                               APPRAISER INFORMATION
                    HARRY P. STAMPLER, INC. d/b/a STAMPLER AUCTIONS
                                 P.O. BOX 2975 | OCALA FL 34478
              954.921.8888 | info@stamplerauctions.com | www.stamplerauctions.com


APPRAISED VALUE                                  MARKET VALUE
TOTAL PERSONAL PROPERTY                           $8,870.00
                     Case 21-12844-AJC     Doc 35   Filed 04/09/21   Page 21 of 74

                                      HARRY GREENHOUSE
             APPRAISED ON JANUARY 29, 2021 BY HARRY STAMPLER AND ROBERT ALMODOVAR


ITEM QTY                                 DESCRIPTION                                 Market Value



ENTRY                                                                                       475.00
  1   2      TEAK WOOD BENCHES (OUTSIDE)                                                     300.00
  2   1      MODERN HALL TABLE WITH 3 DRAWERS                                                125.00
  3   2      FRAMED WALL MIRRORS                                                              50.00


OFFICE                                                                                    1,645.00
  4      1   ALIENWARE COMPUTER WITH CORE i7 PROCESSOR & 2 MONITORS                          350.00
  5      1   MODERN WHITE DESK                                                                75.00
  6      1   EPSON XP-6000 PRINTER                                                            50.00
  7      1   HP LAPTOP                                                                       100.00
  8      1   MODERN WHITE FILE CABINET WITH 3 DRAWERS                                         50.00
             LOT BASEBALL SPORTS CARDS - MOSTLY 1980's & 1990's - APPROXIMATELY
 9       1
             1,000 CARDS
                                                                                           1,000.00

 10      1   FLOOR LAMP WITH 4 LIGHTS                                                         20.00


LIVING ROOM                                                                                 925.00
  11    2 MODERN GREY UPHOLSTERED SOFAS                                                      500.00
  12    2 WOOD FRAME ARM CHAIRS WITH GREY CUSHIONS                                           150.00
  13    1 RATTAN END TABLE                                                                    75.00
  14    1 MODERN COFFEE TABLE WITH GOLD COLOR TRIM                                           150.00
  15    1 LOT ASSORTED DÉCOR, WALL DÉCOR, BOOKS, ARTIFICIAL PLANTS, ETC.                      50.00


DINING ROOM                                                                                    0.00
 16     1 DINING TABLE WITH CHAIRS (OWNED BY LANDLORD)                                         0.00
 17     1 LIGHT (OWNED BY LANDLORD)                                                            0.00


KITCHEN                                                                                     350.00
 18    1     APPLIANCES (OWNED BY LANDLORD)                                                    0.00
 19    1     WOOD TABLE WITH BENCH & 4 CHAIRS                                                250.00
             LOT ASSORTED SMALL APPLIANCES, POTS, PANS, DISHES, GLASSWARE,
 20      1
             FLATWARE, ETC.
                                                                                             100.00


LAUNDRY                                                                                       20.00
 21   1      FRONT LOAD WASHER / DRYER (OWNED BY LANDLORD)                                     0.00
 22   2      GREY FABRIC CHAIRS                                                               20.00


OUTSIDE                                                                                   1,100.00
             TEAK WOOD PATIO SET - SOFA / LOVESEAT / 2 ARM CHAIRS / COFFEE TABLE /
 23      1
             UMBRELLA
                                                                                             600.00

 24      2   WHITE LOUNGE CHAIRS                                                             100.00
 25      1   TEAK WOOD DINING TABLE WITH WOOD & WHITE CHAIRS                                 400.00
                   Case 21-12844-AJC    Doc 35   Filed 04/09/21   Page 22 of 74

                                    HARRY GREENHOUSE
           APPRAISED ON JANUARY 29, 2021 BY HARRY STAMPLER AND ROBERT ALMODOVAR


ITEM QTY                               DESCRIPTION                                Market Value



GARAGE                                                                                   600.00
 26   4    LARGE STORAGE CABINETS                                                         200.00
 27   2    ASSORTED REFRIGERATORS - 1- WHITE TOP/BOTTOM / 1- MINI FRIDGE                  300.00
 28   1    LOT ASSORTED HOUSEHOLD ITEMS, DÉCOR, SUPPLIES, ETC.                            100.00
 29   1    WASHER / DRYER (OWNED BY LANDLORD)                                               0.00
 30   1    LOT CLOTHING, SHOES, ETC. (OWNED BY WIFE)                                        0.00


FAMILY ROOM                                                                              575.00
 31    1 GREY UPHOLSTERED SOFA                                                            300.00
 32    1 ENTERTAINMENT CABINET WITH SHELF                                                 100.00
 33    1 LOT ASSORTED CHILDREN'S TOYS, GAMES, VIDEO GAMES, PLAYHOUSE, ETC.                150.00
 34    1 SOUND BAR SPEAKER                                                                 25.00
 35    1 TELEVISION (OWNED BY LANDLORD)                                                     0.00


MASTER BEDROOM                                                                         1,950.00
 36   1 GREY QUEEN SIZE BED WITH HEADBOARD                                                500.00
 37   1 PADDED CHROME BASE BENCH                                                          100.00
 38   1 PELOTON EXERCISE BICYCLE                                                        1,000.00
 39   1 GREY WOOD DRESSER WITH 9 DRAWERS                                                  250.00
 40   1 LOT ASSORTED MEN'S CLOTHING, SHOES, ETC.                                          100.00
 41   1 LOT LADIES CLOTHING, SHOES, ETC. (OWNED BY WIFE)                                    0.00
 42   1 TELEVISION (OWNED BY LANDLORD)                                                      0.00
 43   1 BUILT-IN FURNITURE (PART OF REAL ESTATE)                                            0.00


BEDROOM #2 (DAUGHTER)                                                                    550.00
 44   1 WHITE TWIN SIZE TRUNDLE BED                                                       300.00
 45   1 LOT ASSORTED DÉCOR, BOOKS, ETC.                                                    25.00
 46   1 WOOD DRESSER WITH 9 DRAWERS)                                                      175.00
 47   1 TABLETOP BLADELESS FAN                                                             50.00
 48   1 TELEVISION (OWNED BY LANDLORD)                                                      0.00
 49   1 BUILT-IN FURNITURE (PART OF REAL ESTATE)                                            0.00


BEDROOM #3 (SON)                                                                         325.00
 50   1 GREY WOOD TWIN SIZE TRUNDLE BED                                                   300.00
 51   1 LOT ASSORTED DÉCOR, BOOKS, FRAMES, ETC.                                            25.00
 52   1 TELEVISION (OWNED BY LANDLORD)                                                      0.00
 53   1 BUILT-IN FURNITURE (PART OF REAL ESTATE)                                            0.00


BEDROOM #4 (GUEST)                                                                       300.00
 54   1 WHITE FULL SIZE BED WITH HEADBOARD                                                300.00
                   Case 21-12844-AJC     Doc 35   Filed 04/09/21   Page 23 of 74

                                   HARRY GREENHOUSE
           APPRAISED ON JANUARY 29, 2021 BY HARRY STAMPLER AND ROBERT ALMODOVAR


ITEM QTY                               DESCRIPTION                                 Market Value

 55    1   TELEVISION (OWNED BY LANDLORD)                                                    0.00
 56    1   BUILT-IN FURNITURE (PART OF REAL ESTATE)                                          0.00


OPEN AREA                                                                                   55.00
 57    2 SWIVEL CHAIRS                                                                      30.00
 58    1 LOT ASSORTED SUPPLIES, BOOKS, OFFICE SUPPLIES, ART SUPPLIES, ETC.                  25.00


                                                       TOTAL MARKET VALUE             8,870.00
           Case 21-12844-AJC               Doc 35       Filed 04/09/21         Page 24 of 74




             STANDARD TERMS AND LIMITING CONDITIONS

1.    A personal or virtual inspection of the property being appraised has been made. The values expressed
      herein are based on the best judgments of the Appraiser and/or Review Appraiser, if applicable.

2.    Neither Harry P. Stampler, Inc., Stampler Auctions, nor any of its employees has any financial interest in the
      property being appraised.

3.    The fee and/or compensation for this Appraisal Report are not contingent upon the reported values.

4.    This Appraisal is based only on the readily apparent identity of the assets being appraised, unless otherwise
      stated herein. No further opinion, guarantee, authentication, genuineness, attribution or authorship is made
      or intended.

5.    Unless otherwise stated herein, no consideration has been given to liens, encumbrances or fractional
      interests, which may be held against certain of or all of the assets being appraised or against the business
      as a whole.

6.    This is a valid appraisal as of the dates noted. Said Report is based upon opinions derived from facts and
      data set forth in the Report and on analysis of the assets being appraised. Any changes in the nature and
      condition of the assets subsequent to our inspection could change the results of this Report. The values
      contained should not be considered as a guarantee of any sort.

7.    Without previous written consent, no portion of the Appraisal Report may be reproduced, copied or utilized
      by any party other than the party that the appraisal was prepared for. Even then, the Report will only be
      valid if inclusive of all documents, letters, and supporting material originally supplied by the Appraiser.

8.    The Appraiser is not responsible for any unauthorized changes and only said Appraiser or Review Appraiser
      shall make changes to the Appraisal Report.

9.    This Appraisal Report is prepared for the parties named. In no way does this indicate or certify title to or
      ownership of the assets being appraised.

10.   This Appraisal Report is prepared based on the comprehensive standards and requirements of the
      International Society of Appraisers (ISA) and the Uniform Standards of Professional Appraisal Practice
      (USPAP).

11.   A Review Appraiser, if applicable, will confirm the adequacy and appropriateness of the report being
      reviewed.

12.   Ordinary wear and tear common to the assets being appraised is not noted. Any serious deficiencies and/or
      repairs obvious to the Appraiser will be included with the report.

13.   No responsibility is assumed for matters of a legal nature. If additional services are requested of the
      Appraiser and/or Review Appraiser, in conjunction with this Report, (i.e.: Pretrial Conferences, Depositions,
      Court Appearances, Additional Research and Documentation, etc.) compensation for same shall be at the
      customary hourly rate charged by the Appraiser at that time. A retainer will be required prior to said work
      and full and final settlement shall be made immediately upon receipt of a statement for such work.
            Case 21-12844-AJC             Doc 35      Filed 04/09/21       Page 25 of 74



                               DEFINITIONS OF VALUES AND MARKETS

A. VALUE DEFINITIONS

      1. Replacement Value is primarily an insurance term meaning the cost to replace an item with
         another having similar qualities within a reasonable amount of time in the relevant market
         place. Takes into consideration costs incurred by engaging an interior designer, shipping,
         and the costs associated with purchasing from a specific source.

         A. Replacement cost (new) is the current cost of similar new property having the nearest
            equivalent utility as the property being appraised, as of a specific date.

                      Considerations of wear and tear, decay or defects within the property itself
                       (functional obsolescence) and changes external to the property such as changes
                       in style (economic obsolescence) are eliminated by this concept.

                      This definition assumes that an exact substitute can be found for property being
                       appraised or recognizes that the item is being upgraded to a newer model, style,
                       etc.

                      Replacement cost new is used primarily for items that are still being
                       manufactured and/or are still available on the open market. Examples include
                       general household contents such as lawn mowers, televisions, and sterling silver
                       flatware in a pattern that is still being manufactured.

         B. Replacement cost (comparable) is the cost necessary to replace an item of personal
            property with a COMPARABLE item of like kind, age, quality, and utility having similar
            wear and tear, decay or defects, and obsolescence as the items being appraised.

      2. Reproduction cost is the cost of reproducing a new replica of a property on the basis of
         current prices with the same or closely similar materials, as of a specific date.

      3. Actual cash value is an insurance term defined in most states as replacement cost less
         depreciation. Depreciation, in this instance, typically refers to an incremental reduction in
         value based on age/life formulas commonly in use within the insurance industry. Actual cash
         value is usually established by the adjuster based on these depreciation standards and
         guidelines.

          A. Actual cash value is not applicable to scheduled items such as jewelry, furs, etc.

      4. Liquidation Values (Auction Values)

          A. Liquidation Value in Place is an opinion of the gross amount, expressed in terms of
             money that typically could be realized from a properly advertised transaction, with the
             seller being compelled to sell, as of a specific date, for a failed, non-operating facility,
             assuming that the entire facility is sold intact.
      Case 21-12844-AJC            Doc 35      Filed 04/09/21       Page 26 of 74



                  DEFINITIONS OF VALUES AND MARKETS (cont.)

    B. Orderly Liquidation Value is an opinion of the gross amount, expressed in terms of
       money, that typically could be realized from a liquidation sale, given a reasonable period
       of time to find a purchaser (or purchasers), with the seller being compelled to sell on an
       as-is, where-is basis, as of a specific date.
    C. Forced Liquidation Value is an opinion of the gross amount, expressed in terms of
       money, that typically could be realized from a properly advertised and conducted public
       auction, with the seller being compelled to sell with a sense of immediacy on an as-is,
       where-is basis, as of a specific date.

5. Value in use is the value of property taking into consideration the extent to which the
   property contributes to the needs of the owner, or to the success of a business.

6. Net Value represents the anticipated net proceeds that would be yielded from an orderly
   liquidation of property. Net proceeds equal the gross proceeds less costs associated with the
   sale such as auctioneer’s commission, hauling, advertising, taxes, etc.

7. Fair Market Value is the price at which the property would change hands between a willing
   buyer and a willing seller, neither being under any compulsion to buy or sell and both having
   reasonable knowledge of relevant facts.

    The fair market value of a particular item of property includible in the decedent’s gross estate is
    not to be determined by a force sale price. Nor is the fair market value of an item of property to
    be determined by the sale price of the time in a market other than that in which such item is
    most commonly sold to the public, taking into account the location of the item wherever
    appropriate. Thus, in the case of an item of property includible in the decedent’s gross estate,
    which is generally obtained by the public in the retail market, the fair market value of such an
    item of property is the price at which the item or comparable item would be sold at retail.

    (Source: Treasury Regulations, Subchapter A, Section 1.170a-1 (2) & Subchapter B, Section
    20.2031-1 b)

8. Market value is similar to FMV except that the lack of compulsion to buy or sell is removed
   (i.e. the sale will be consummated by a particular date) and the assumption of a sale within a
   specified time frame is added.

    Caution: In some jurisdictions market value and auction value are used interchangeably.
    The Uniform Standards of Professional Appraisal Practice (USPAP) defines market value as:

        “The most probable price which a property should bring in a competitive and open market
        under all conditions requisite to a fair sale, the buyer and seller each acting prudently and
        knowledgeably, and assuming the price is not affected by undue stimulus. Implicit in this
        definition is the consummation of a sale as a specified date and the passing of title from
        seller to buyer under conditions whereby:

        A. Buyer and seller are typically motivated,

        B. Both parties are well informed or well advised, and acting in what they consider
           their best interests,

        C. A reasonable time is allowed for exposure in the open market,
             Case 21-12844-AJC            Doc 35       Filed 04/09/21        Page 27 of 74



                         DEFINITIONS OF VALUES AND MARKETS (cont.)

              D. Payment is made in terms of cash in United States dollars or in terms of
                 financial arrangements comparable thereto, [In foreign jurisdictions, the use of
                 the local currency should be noted along with appropriate exchange rates
                 used. -Ed.],

              E. The price represents the normal consideration for the property sold unaffected
                 by special or creative financing or sales concessions granted by anyone
                 associated with the sale.

      9. Salvage value is an opinion of the amount, expressed in terms of money that may be
         expected for the whole property or a component of the whole property that is retured
         from service for possible use elsewhere, as of a specific date.

      10. Scrap value is an opinion of the amount, expressed in terms of money that could be
          realized for the property if it were sold for its material content, not for a productive use,
          as of a specific date.

B. MARKET DEFINITIONS

      1. The purpose and function (assigned use) of an appraisal determines the most appropriate
         market to which the Appraiser must go to find comparable sales. The most appropriate
         market will depend on what is being sold, the quantity being sold, the quality of the property
         being sold, and the urgency with which the property must be sold.

          A. The retail market is the most common market in which items are sold at retail.
             Examples are antique shops, art galleries, department stores, discount stores, flea
             markets, estate tag sales, etc.

          B. The distress market is the market in which property is sold within a limited time frame.

          C. The orderly liquidation market is the market in which property is regularly sold in an
             orderly and advertised fashion but for which time constraints apply. Examples are
             auction galleries, on-site auctions, and estate tag sales.

          D. The wholesale market is the market in which wholesalers can sell to the trade and
             dealers can buy for resale to the public.

      1   Markets may vary depending on:

          A. Property condition

          B. Property quantity

          C. Property quality

          D. Urgency to sell

          E. Availability of financing
            Case 21-12844-AJC      Doc 35    Filed 04/09/21   Page 28 of 74




                            CERTIFICATE OF APPRAISER

1. On January 29, 2021, Robert Almodovar and Anthony Tedaldi personally inspected
   the property appraised in Miami, Florida;

2. Harry Stampler evaluated the property based on the photograph(s), list(s), and/or
   notes taken on site and as provided;

3. The statements contained in this appraisal and upon which the opinions expressed
   herein are based, are true and correct to the best of my knowledge and belief, subject
   to the limiting conditions set forth;

4. To the best of our knowledge and belief, no pertinent information has been overlooked
   or withheld;

5. Stampler has no interest either present or contemplated in the property appraised or
   in any proceeds to be derived there from.

6. Compensation is not contingent upon any action or event resulting from the analyses,
   opinions or conclusions in, or the use of, this report;

7. All analyses, opinions and conclusions were developed, and this report has been
   prepared, in conformity with the Uniform Standards of Professional Appraisal
   Practices




                            HARRY P. STAMPLER, INC. d/b/a STAMPLER AUCTIONS
                            P.O. BOX 2975 | OCALA FL 34478
                            954.921.8888 | 800.330.BIDS | F 954.342.2080
                            info@stamplerauctions.com | www.stamplerauctions.com
                            “You’ll Profit From Our Experience!” ™
         Case 21-12844-AJC   Doc 35   Filed 04/09/21   Page 29 of 74




ENTRY                          ENTRY                            ENTRY




ENTRY                          ENTRY                            OFFICE




OFFICE                         OFFICE                           OFFICE




OFFICE                         OFFICE                           OFFICE




OFFICE                         OFFICE                        LIVING ROOM
           Case 21-12844-AJC   Doc 35   Filed 04/09/21   Page 30 of 74




LIVING ROOM                    LIVING ROOM                     LIVING ROOM




LIVING ROOM                    LIVING ROOM                     LIVING ROOM




DINING ROOM                    DINING ROOM                     DINING ROOM




DINING ROOM                     KITCHEN                          KITCHEN




 KITCHEN                        KITCHEN                          KITCHEN
                Case 21-12844-AJC   Doc 35    Filed 04/09/21   Page 31 of 74




      KITCHEN                 LAUNDRY / BONUS ROOM              LAUNDRY / BONUS ROOM




LAUNDRY / BONUS ROOM                   YARD                              YARD




       YARD                            YARD                              YARD




    FAMILY ROOM                     FAMILY ROOM                      FAMILY ROOM




    FAMILY ROOM                     FAMILY ROOM                      FAMILY ROOM
            Case 21-12844-AJC   Doc 35   Filed 04/09/21   Page 32 of 74




   GARAGE                         GARAGE                          GARAGE




   GARAGE                         GARAGE                          GARAGE




MASTER BEDROOM              MASTER BEDROOM                    MASTER BEDROOM




MASTER BEDROOM              MASTER BEDROOM                    MASTER BEDROOM




MASTER BEDROOM                  BEDROOM #2                      BEDROOM #2
        Case 21-12844-AJC   Doc 35   Filed 04/09/21   Page 33 of 74




BEDROOM #3                  BEDROOM #3                      BEDROOM #3




BEDROOM #4                  BEDROOM #4                  OPEN AREA / OFFICE 2
            Case 21-12844-AJC       Doc 35    Filed 04/09/21   Page 34 of 74




                                  Schedule B-6.2
Household goods and furnishings in possession of City Furniture, to be delivered on May 1,
2021.




Total                                                                          $11,078.50
                                   Case 21-12844-AJC                       Doc 35        Filed 04/09/21             Page 35 of 74
                                                                                                                                                          4/09/21 8:36PM


 Fill in this information to identify your case:

 Debtor 1                 Harry Beck Greenhouse
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number           21-12844-AJC
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Standard Household Goods and                                    $8,870.00                                  $8,870.00     11 U.S.C. § 522(b)(3)(B)
      Furnishings in Non-Filing Spouse's
      Residence                                                                            100% of fair market value, up to
      See attached Appraisal B-6                                                           any applicable statutory limit
      Line from Schedule A/B: 6.1

      Furniture for Debtor's Residential                             $11,078.50                                  $8,000.00     11 U.S.C. § 522(d)(3)
      Rental (in possession of City
      Furniture)                                                                           100% of fair market value, up to
      See attached B-6.2                                                                   any applicable statutory limit
      Line from Schedule A/B: 6.2

      Checking: JP Morgan Chase Acct#                                $95,479.27                                $95,479.27      11 U.S.C. § 522(b)(3)(B)
      4756
      Joint with non-filing spouse Harry B.                                                100% of fair market value, up to
      Greenhouse or Olivia Q. Sampaio                                                      any applicable statutory limit
      Greenhouse
      Line from Schedule A/B: 17.2

      Checking: Wells Fargo Acct #5647                               $37,020.23                                $37,020.23      11 U.S.C. § 522(b)(3)(B)
      Joint with non-filing spouse
      H. Greenhouse and O. Sampaio                                                         100% of fair market value, up to
      Line from Schedule A/B: 17.5                                                         any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 21-12844-AJC                       Doc 35        Filed 04/09/21             Page 36 of 74
                                                                                                                                                             4/09/21 8:36PM


 Debtor 1    Harry Beck Greenhouse                                                                       Case number (if known)     21-12844-AJC
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Savings: JP Morgan Chase Acct#                                         $0.00                                     $0.00       11 U.S.C. § 522(b)(3)(B)
     9126
     Joint with non-filing spouse                                                          100% of fair market value, up to
     Harry B. Greenhouse or Olivia Q.                                                      any applicable statutory limit
     Sampaio Greenhouse
     Line from Schedule A/B: 17.8

     Checking: Bank of America Acct                                  $115,811.70                              $115,811.70         11 U.S.C. § 522(b)(3)(B)
     #7804
     H. Greenhouse and O. Sampaio                                                          100% of fair market value, up to
     Greenhouse                                                                            any applicable statutory limit
     Tenancy by the Entireties (Income
     Tax Escrow Account)
     Line from Schedule A/B: 17.11

     Checking: Bank of America Acct#                                        $0.00                                     $0.00       11 U.S.C. § 522(b)(3)(B)
     3959
     H. Greenhouse and O. Sampaio                                                          100% of fair market value, up to
     Greenhouse                                                                            any applicable statutory limit
     Tenancy by the Entireties
     Line from Schedule A/B: 17.15

     IRA: Vanguard Self Employment IRA                               $410,199.44                              $410,199.44         11 U.S.C. § 522(d)(12)
     Acct #9485
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Vanguard Roth IRA Acct #2847                                $45,704.19                               $45,704.19         11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Vanguard Traditional IRA Acct#                              $16,696.80                               $16,696.80         11 U.S.C. § 522(d)(12)
     5242
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Security Deposit on Rental Property:                              $7,000.00                                 $7,000.00        11 U.S.C. § 522(b)(3)(B)
     Security Deposit due to Harry
     Greenhouse and Olivia Sampaio from                                                    100% of fair market value, up to
     Landlord Samantha Rivero Osio for                                                     any applicable statutory limit
     1217 Andora Avenue Property.
     Line from Schedule A/B: 22.1

     529 Plan (Illinois Brightstart Under                            $189,988.17                                                  11 U.S.C. § 541(b)(6)
     Harry B. Greenhouse)
     Federal Exemption 541(b)(6)                                                           100% of fair market value, up to
     Line from Schedule A/B: 24.1                                                          any applicable statutory limit


     529 Plan (NY State Under Harry                                   $14,755.20                                                  11 U.S.C. § 541(b)(6)
     Greenhouse)
     Federal Exemption 541(b)(6)                                                           100% of fair market value, up to
     Line from Schedule A/B: 24.2                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 21-12844-AJC                       Doc 35        Filed 04/09/21             Page 37 of 74
                                                                                                                                                             4/09/21 8:36PM


 Debtor 1    Harry Beck Greenhouse                                                                       Case number (if known)     21-12844-AJC
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Federal: Filed Form 8082 Notice of                               Unknown                                   Unknown           11 U.S.C. § 522(b)(3)(B)
     Inconsistent Treatment or
     Administrative Adjustment Request                                                     100% of fair market value, up to
     (AAR) for tax overpayment for 2017                                                    any applicable statutory limit
     Estimated $700,000.00 -
     $1,300,000.00
     Line from Schedule A/B: 28.1

     Federal: 2013 Tax Refund (Subject to                            $87,457.00                                $87,457.00         11 U.S.C. § 522(b)(3)(B)
     set-off)
     Line from Schedule A/B: 28.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Health Savings Account                                           $2,857.89                                  $2,857.89        Fla. Stat. Ann. § 222.22 (West)
     Bank Acct #8744
     Beneficiary: Harry B. Greenhouse                                                      100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     Health Savings Account                                          $15,842.62                                $15,842.62         Fla. Stat. Ann. § 222.22 (West)
     TD Ameritrade Acct #1962
     Beneficiary: HSA Bank as Custodian                                                    100% of fair market value, up to
     FBO Harry B Greenhouse                                                                any applicable statutory limit
     Line from Schedule A/B: 31.2

     1 Home Computer and Printer See                                     $400.00                                   $400.00        11 U.S.C. § 522(d)(6)
     B-6 Appraisal
     Line from Schedule A/B: 39.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 2019 Desktop Computer                                             $400.00                                   $400.00        11 U.S.C. § 522(d)(6)
     Location: 2980 McFarlane Road,
     Miami, Fl 33133                                                                       100% of fair market value, up to
     Line from Schedule A/B: 39.2                                                          any applicable statutory limit

     1 2017 MacBook Pro Laptop                                           $250.00                                   $250.00        11 U.S.C. § 522(d)(6)
     Line from Schedule A/B: 39.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Computer Monitors                                                   $350.00                                   $350.00        11 U.S.C. § 522(d)(6)
     Location: 2980 McFarlane Road,
     Miami, Fl 33133                                                                       100% of fair market value, up to
     Line from Schedule A/B: 39.4                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 21-12844-AJC                      Doc 35   Filed 04/09/21            Page 38 of 74
                                                                                                                                                       4/09/21 8:36PM


 Fill in this information to identify your case:

 Debtor 1                 Harry Beck Greenhouse
                          First Name                        Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name            Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number           21-12844-AJC
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                       Case 21-12844-AJC                       Doc 35           Filed 04/09/21                Page 39 of 74
                                                                                                                                                                      4/09/21 8:36PM


 Fill in this information to identify your case:

 Debtor 1                     Harry Beck Greenhouse
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF FLORIDA

 Case number           21-12844-AJC
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                        $26,595.00                $0.00         $26,595.00
              Priority Creditor's Name
              PO Box 21126                                           When was the debt incurred?           2019
              Philadelphia, PA 19114
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government

        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        2019 Tax Liability (married filing jointly)




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              37317                                           Best Case Bankruptcy
                                    Case 21-12844-AJC                          Doc 35           Filed 04/09/21                Page 40 of 74
                                                                                                                                                                            4/09/21 8:36PM

 Debtor 1 Harry Beck Greenhouse                                                                            Case number (if known)            21-12844-AJC

 2.2        Internal Revenue Service                                 Last 4 digits of account number                      $424,625.00                     $0.00         $424,625.00
            Priority Creditor's Name
            PO Box 21126                                             When was the debt incurred?         2020
            Philadelphia, PA 19114
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
            Debtor 1 only
                                                                        Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
            At least one of the debtors and another                     Domestic support obligations
            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes                                                                          Projected 2020 Tax Liability (married filing jointly)

 2.3        Olivia Q. Sampaio Greenhouse                             Last 4 digits of account number                         Unknown                Unknown                 Unknown
            Priority Creditor's Name
            3030 SW 21 Street                                        When was the debt incurred?
            Miami, FL 33145
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Domestic Support Obligations/ Equitable
                                                                                         Distribution


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35           Filed 04/09/21               Page 41 of 74
                                                                                                                                                              4/09/21 8:36PM

 Debtor 1 Harry Beck Greenhouse                                                                          Case number (if known)         21-12844-AJC

 4.1      American Express                                           Last 4 digits of account number       1004                                               $847.14
          Nonpriority Creditor's Name
          PO BOX 981537                                              When was the debt incurred?           04/16/2015
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases.


          American Express (Business
 4.2      Platinum)                                                  Last 4 digits of account number       3005                                           $13,283.59
          Nonpriority Creditor's Name
          PO Box 650448                                              When was the debt incurred?           11/1/2020
          Dallas, TX 75265-0448
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases.


 4.3      Barclays Bank Delaware                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. BOX 8803                                              When was the debt incurred?
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Purposes Only.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35           Filed 04/09/21               Page 42 of 74
                                                                                                                                                              4/09/21 8:36PM

 Debtor 1 Harry Beck Greenhouse                                                                          Case number (if known)         21-12844-AJC

 4.4      Chase Credit Card                                          Last 4 digits of account number       1939                                           $10,361.23
          Nonpriority Creditor's Name
          PO BOX 15369                                               When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases.


 4.5      Citicards CBNA                                             Last 4 digits of account number                                                            $41.00
          Nonpriority Creditor's Name
          PO BOX 6217                                                When was the debt incurred?           11/1/2020
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases/Authorized User


          Greenhouse USV Joint Venture
 4.6      2019                                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          2305 North Commonwealth Avenue                             When was the debt incurred?
          Chicago, IL 60614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unfunded Investor Capital Call




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35           Filed 04/09/21               Page 43 of 74
                                                                                                                                                              4/09/21 8:36PM

 Debtor 1 Harry Beck Greenhouse                                                                          Case number (if known)         21-12844-AJC

 4.7      JAMS Arbitrations                                          Last 4 digits of account number                                                      $12,000.00
          Nonpriority Creditor's Name
          ADR Services                                               When was the debt incurred?           11/2/2020
          2 Embarcadero Center Suite 1500
          San Francisco, CA 94111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Arbitration Services


 4.8      Jenner and Block LLP                                       Last 4 digits of account number                                                     $437,753.00
          Nonpriority Creditor's Name
          353 North Clark Street                                     When was the debt incurred?           2018-2019
          Chicago, IL 60654-3456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Student loans
              Check if this claim is for a community
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal fees and expenses


 4.9      JP Morgan Chase Bank                                       Last 4 digits of account number                                                          $783.00
          Nonpriority Creditor's Name
          PO BOX 15369                                               When was the debt incurred?           11/1/2020
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit Card Purchases, Account Charged
              Yes                                                       Other. Specify   Off.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35           Filed 04/09/21               Page 44 of 74
                                                                                                                                                              4/09/21 8:36PM

 Debtor 1 Harry Beck Greenhouse                                                                          Case number (if known)         21-12844-AJC

 4.1
 0        JP Morgan Chase Bank                                       Last 4 digits of account number       5968                                               $712.88
          Nonpriority Creditor's Name
          PO BOX 15369                                               When was the debt incurred?           2020
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Negative Bank Balance TicketTag, LLC
              Yes                                                       Other. Specify   JP Morgan Chase Acct# 5968


 4.1
 1        Kabbage Payments LLC                                       Last 4 digits of account number       5672                                           $20,991.08
          Nonpriority Creditor's Name
          730 Peachtree St NE #1100                                  When was the debt incurred?           2020
          Atlanta, GA 30308
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PPP Loan


 4.1
 2        Lewis & Associates, CPAs, LLC                              Last 4 digits of account number                                                      $30,760.00
          Nonpriority Creditor's Name
          528 East Willow Springs Lane                               When was the debt incurred?           09/2020 - 10/2/2020
          Draper, UT 84020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Expert Witness Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35           Filed 04/09/21               Page 45 of 74
                                                                                                                                                              4/09/21 8:36PM

 Debtor 1 Harry Beck Greenhouse                                                                          Case number (if known)         21-12844-AJC

 4.1
 3        Loeb & Loeb, LLP                                           Last 4 digits of account number                                                     $215,712.00
          Nonpriority Creditor's Name
          10100 Santa Monica Boulevard,                              When was the debt incurred?           2019-2020
          Suite 2200
          Los Angeles, CA 90067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Expert Witness Fees


 4.1
 4        Magna Legal Services                                       Last 4 digits of account number       9372                                           $83,966.33
          Nonpriority Creditor's Name
          Seven Penn Center                                          When was the debt incurred?           05 - 11/2020
          1635 Market Street -8th Floor
          Philadelphia, PA 19103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal Transcription


 4.1
 5        Michelman & Robinson, LLP                                  Last 4 digits of account number       0002                                          $269,552.70
          Nonpriority Creditor's Name
          10880 Wilshire Boulevard, 19th                             When was the debt incurred?           09/2020 - 11/30/2020
          Floor
          Los Angeles, CA 90024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal fees and expenses.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35           Filed 04/09/21               Page 46 of 74
                                                                                                                                                              4/09/21 8:36PM

 Debtor 1 Harry Beck Greenhouse                                                                          Case number (if known)         21-12844-AJC

 4.1
 6        Olivia Q. Sampaio Greenhouse                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          3030 SW 21 Street                                          When was the debt incurred?
          Miami, FL 33145
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Equitable Distribution Claim subject to
              Yes                                                       Other. Specify   Family Court


 4.1
 7        Paragon Contracting                                        Last 4 digits of account number       9413                                               $458.04
          Nonpriority Creditor's Name
          1309 N Flagler Dr                                          When was the debt incurred?
          Fort Lauderdale, FL 33304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unpaid Medical Bills.


 4.1      Polychain Fund I LP Polychain
 8        PartnersLC                                                 Last 4 digits of account number                                                    $4,173,141.25
          Nonpriority Creditor's Name
          F/K/A Polychain 2030, LLC                                  When was the debt incurred?           01/08/2021
          Braunhagey & Borden,LLP
          351 California St., 10th Floor
          San Francisco, CA 94104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Student loans
              Check if this claim is for a community
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Arbitration Award




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35            Filed 04/09/21                 Page 47 of 74
                                                                                                                                                              4/09/21 8:36PM

 Debtor 1 Harry Beck Greenhouse                                                                           Case number (if known)        21-12844-AJC

 4.1
 9         Raymond Cahnman                                           Last 4 digits of account number                                                     $100,000.00
           Nonpriority Creditor's Name
           1937 North Howe Street                                    When was the debt incurred?             2020
           Chicago, IL 60614
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Personal Loan


 4.2
 0         S4K Entertainment                                         Last 4 digits of account number                                                      $50,805.00
           Nonpriority Creditor's Name
           362 5th Ave                                               When was the debt incurred?             2020
           New York, NY 10001
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Business Consignment Debt


 4.2
 1         TSG Reporting, Inc.                                       Last 4 digits of account number                                                        $7,963.50
           Nonpriority Creditor's Name
           747 3rd Ave Rm 2800                                       When was the debt incurred?             04/2020-05/28/2020
           New York, NY 10017-2832
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Court Transcription

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35           Filed 04/09/21                Page 48 of 74
                                                                                                                                                                      4/09/21 8:36PM

 Debtor 1 Harry Beck Greenhouse                                                                          Case number (if known)          21-12844-AJC

 Magna Legal Services                                          Line 4.14 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 822804                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19182-2804
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Polychain Fund I LP Polychain                                 Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PartnersLC                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 BraughnHagey & Borden LLP
 7 Times Square, 27th Floor
 New York, NY 10036-6524
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                  451,220.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  451,220.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                5,429,131.74

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                5,429,131.74




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                    Case 21-12844-AJC                       Doc 35    Filed 04/09/21            Page 49 of 74
                                                                                                                                                        4/09/21 8:36PM


 Fill in this information to identify your case:

 Debtor 1                  Harry Beck Greenhouse
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF FLORIDA

 Case number           21-12844-AJC
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       251 S Dixie LLC                                                            Lease agreement for residential rental at Life Time Living
               LT (Florida) Property Management Company                                   Community located at 235 S Dixie Highway, #A1306,
               Attn: Sarah Kohler                                                         Coral Gables, FL 33133
               2902 Corporate Place                                                       May 1, 2021 - April 23, 2022
               Chanhassen, MN 55317

     2.2       Buro Miami                                                                 Month to month lease for office space located at 2980
               2980 MacFarlane Road                                                       McFarlane Road, Miami, FL 33133
               Coconut Grove, FL 33146

     2.3       Samantha Rivero                                                            Month to month lease for residence at 1217 Andora
               2475 Brickell Avenue                                                       Avenue, Miami, Florida 33146
               Suite 1810
               Miami, FL 33129




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                       Case 21-12844-AJC                           Doc 35   Filed 04/09/21       Page 50 of 74
                                                                                                                                                         4/09/21 8:36PM


 Fill in this information to identify your case:

 Debtor 1                     Harry Beck Greenhouse
                              First Name                          Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)          First Name                          Middle Name               Last Name


 United States Bankruptcy Court for the:                   SOUTHERN DISTRICT OF FLORIDA

 Case number             21-12844-AJC
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?                Texas          . Fill in the name and current address of that person.
                         Olivia Q Sampaio Greenhouse
                         3030 SW 21 Street
                         Miami, FL 33145
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

                         In which community state or territory did you live?                California     . Fill in the name and current address of that person.
                         Olivia Q Sampaio Greenhouse
                         3030 SW 21 Street
                         Miami, FL 33145
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                    Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                             Check all schedules that apply:


    3.1         Olivia Q. Sampaio Greenhouse                                                                  Schedule D, line
                3030 SW 21 Street                                                                             Schedule E/F, line 2.1
                Miami, FL 33145
                                                                                                              Schedule G
                                                                                                           Internal Revenue Service




Official Form 106H                                                                     Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-12844-AJC                 Doc 35   Filed 04/09/21        Page 51 of 74
                                                                                                                                      4/09/21 8:36PM



 Debtor 1 Harry Beck Greenhouse                                                         Case number (if known)   21-12844-AJC


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.2      Olivia Q. Sampaio Greenhouse                                                       Schedule D, line
             3030 SW 21 Street                                                                  Schedule E/F, line 2.2
             Miami, FL 33145
                                                                                                Schedule G
                                                                                             Internal Revenue Service




Official Form 106H                                                       Schedule H: Your Codebtors                                 Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                  Case 21-12844-AJC               Doc 35       Filed 04/09/21           Page 52 of 74
                                                                                                                                                4/09/21 8:36PM




Fill in this information to identify your case:

Debtor 1                      Harry Beck Greenhouse

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF FLORIDA

Case number               21-12844-AJC                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                 Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation             Entrepreneur
       Include part-time, seasonal, or
       self-employed work.                   Employer's name        Self Employed

       Occupation may include student        Employer's address
                                                                    2980 McFarlane Road
       or homemaker, if it applies.
                                                                    Miami, FL 33133

                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $       60,067.71         $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $     60,067.71               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
                            Case 21-12844-AJC                  Doc 35        Filed 04/09/21                 Page 53 of 74
                                                                                                                                                     4/09/21 8:36PM




Debtor 1    Harry Beck Greenhouse                                                                 Case number (if known)    21-12844-AJC


                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $      60,067.71        $             0.00

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $              0.00     $               0.00
      5b.   Mandatory contributions for retirement plans                                   5b.        $              0.00     $               0.00
      5c.   Voluntary contributions for retirement plans                                   5c.        $              0.00     $               0.00
      5d.   Required repayments of retirement fund loans                                   5d.        $              0.00     $               0.00
      5e.   Insurance                                                                      5e.        $              0.00     $               0.00
      5f.   Domestic support obligations                                                   5f.        $              0.00     $               0.00
      5g.   Union dues                                                                     5g.        $              0.00     $               0.00
      5h.   Other deductions. Specify:                                                     5h.+       $              0.00 +   $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          60,067.71        $               0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00     $               0.00
      8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $               0.00
      8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
      8e. Social Security                                                                  8e.        $              0.00     $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                 0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              60,067.71 + $            0.00 = $          60,067.71
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                        0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.   $          60,067.71
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Potential liquidity events in investments (distributions are irregular). Additionally, commissions are
                             likely decreasing over time.




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
                               Case 21-12844-AJC                     Doc 35         Filed 04/09/21               Page 54 of 74
                                                                                                                                                    4/09/21 8:36PM




Fill in this information to identify your case:

Debtor 1                 Harry Beck Greenhouse                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF FLORIDA                                                MM / DD / YYYY

Case number           21-12844-AJC
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to           Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                  age            live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                              4                   Yes
                                                                                                                                             No
                                                                                   Son                                   7                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             7,000.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.     $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.     $                            43.92
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.     $                           600.00
      4d. Homeowner’s association or condominium dues                                                     4d.     $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.     $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
                             Case 21-12844-AJC                      Doc 35          Filed 04/09/21              Page 55 of 74
                                                                                                                                                           4/09/21 8:36PM




Debtor 1     Harry Beck Greenhouse                                                                     Case number (if known)      21-12844-AJC

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                501.82
      6b. Water, sewer, garbage collection                                                   6b. $                                                187.10
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                262.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             3,920.00
8.    Childcare and children’s education costs                                                 8. $                                            10,302.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                             1,000.00
10.   Personal care products and services                                                    10. $                                              1,035.00
11.   Medical and dental expenses                                                            11. $                                              2,580.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                775.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                              4,050.00
14.   Charitable contributions and religious donations                                       14. $                                                  0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                 148.00
      15b. Health insurance                                                                15b. $                                               1,973.00
      15c. Vehicle insurance                                                               15c. $                                                 258.67
      15d. Other insurance. Specify: Dental Insurance                                      15d. $                                                 138.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                               1,446.68
      17b. Car payments for Vehicle 2                                                      17b. $                                                   0.00
      17c. Other. Specify: Vehicle Maintenance                                             17c. $                                                 185.00
      17d. Other. Specify:                                                                 17d. $                                                   0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                             11,000.00
19.   Other payments you make to support others who do not live with you.                         $                                                 0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                   0.00
      20b. Real estate taxes                                                               20b. $                                                   0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                   0.00
21.   Other: Specify:    Pet Expenses Inluding Insurance                                     21. +$                                               501.70
      Housekeeper                                                                                 +$                                            1,100.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      49,007.89
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      49,007.89
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              60,067.71
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             49,007.89

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             11,059.82

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: On the Petition Date, the Debtor was residing at 1217 Andora Avenue, Coral Gables, Florida
                          33146 with his family and therefore expenses reflected are joint in nature. As of May 1, 2021, Debtor will
                          be residing alone and expenses will be modified accordingly.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                      Case 21-12844-AJC                   Doc 35     Filed 04/09/21             Page 56 of 74
                                                                                                                                                     4/09/21 8:36PM




 Fill in this information to identify your case:

 Debtor 1                    Harry Beck Greenhouse
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number              21-12844-AJC
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Harry Beck Greenhouse                                                 X
              Harry Beck Greenhouse                                                     Signature of Debtor 2
              Signature of Debtor 1

              Date       April 9, 2021                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35        Filed 04/09/21             Page 57 of 74
                                                                                                                                                    4/09/21 8:36PM




 Fill in this information to identify your case:

 Debtor 1                 Harry Beck Greenhouse
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number           21-12844-AJC
 (if known)                                                                                                                          Check if this is an
                                                                                                                                     amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                      Dates Debtor 2
                                                                 lived there                                                             lived there
        1217 Andora Avenue                                       From-To:                      Same as Debtor 1                             Same as Debtor 1
        Miami, FL 33146                                          7/1/2019 -                                                              From-To:
                                                                 Present

        1313 Brian's Meadow Cove                                 From-To:                      Same as Debtor 1                             Same as Debtor 1
        Austin, TX 78746                                         08/28/2018 -                                                            From-To:
                                                                 6/30/2019

        13069 South Kiyot Way                                    From-To:                      Same as Debtor 1                             Same as Debtor 1
        Playa Vista, CA 90094                                    03/2018 - 08/2018                                                       From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                   Case 21-12844-AJC                       Doc 35         Filed 04/09/21             Page 58 of 74
                                                                                                                                                         4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                       Case number (if known)   21-12844-AJC



 Part 2       Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 From January 1 of current year until                 Wages, commissions,                      $408,499.21            Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For last calendar year:                              Wages, commissions,                      $800,415.00            Wages, commissions,
 (January 1 to December 31, 2020 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For the calendar year before that:                   Wages, commissions,                     $-246,655.00            Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income         Gross income
                                                  Describe below.                   each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 For last calendar year:                          Interest                                            $59.00
 (January 1 to December 31, 2020 )


                                                  Dividends                                         $120.00

                                                  Capital Gains                                $470,074.00

                                                  Qual.State Tuition                            $29,166.00
                                                  Program

                                                  CARES ACT IRA                                 $94,500.00
                                                  Distribution

 For the calendar year before that:               Interest                                      $11,376.00
 (January 1 to December 31, 2019 )




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-12844-AJC                        Doc 35        Filed 04/09/21             Page 59 of 74
                                                                                                                                                           4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                       Case number (if known)   21-12844-AJC


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
                                                   Dividends                                        $125.00

                                                   Capital Gains                               $333,703.00

                                                   Net Operating Losses                       $-232,849.00

                                                   K-1s                                           $4,967.00


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       See attached Composite SOFA 6                                                                 $0.00                $0.00        Mortgage
                                                                                                                                       Car
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe
       Raymond Cahnman                                           4/6/2020                     $75,000.00          $100,000.00       Personal Loan
       1937 North Howe Street
       Chicago, IL 60614




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 21-12844-AJC                      Doc 35          Filed 04/09/21             Page 60 of 74
                                                                                                                                                            4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                       Case number (if known)    21-12844-AJC


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       POLYCHAIN FUND I LP and                                   Breach of contract         Superior Court of California                Pending
       POLYCHAIN PARTNERS LLC f/k/a                                                         San Fran.                                   On appeal
       POLYCHAIN 2030 LLC and HARRY                                                         400 McAllister Street
                                                                                                                                        Concluded
       GREENHOUSE                                                                           San Francisco, CA 94102
       CPF 21517357

       POLYCHAIN FUND I LP and                                   Arbitration on             JAMS Arbitration                            Pending
       POLYCHAIN PARTNERS LLC f/k/a                              breach of contract         Two Embarcadero Center,                     On appeal
       POLYCHAIN 2030 LLC and HARRY                                                         Suite 1500
                                                                                                                                        Concluded
       GREENHOUSE                                                                           San Francisco, CA 94911
       1100091630

       POLYCHAIN FUND I LP and                                   Notice of Removal          USDC Northern District of                   Pending
       POLYCHAIN PARTNERS LLC f/k/a                              from San                   California                                  On appeal
       POLYCHAIN 2030 LLC and HARRY                              Francisco County           450 Golden Gate Ave
                                                                                                                                        Concluded
       GREENHOUSE                                                Superior Court to          San Francisco, CA 94102
       3:21-cv-01770-TSH                                         United States
                                                                 District for
                                                                 Northern District
                                                                 of California, San
                                                                 Francisco
                                                                 Division Petition
                                                                 to Confirm
                                                                 Arbitration Award
                                                                 and Enter
                                                                 Judgment
                                                                 Thereon

       Harry B. Greenhouse v. Olivia Q.                          Dissolution of             Miami-Dade County 11th                      Pending
       Sampaio Greenhouse                                        Marriage                   Circuit                                     On appeal
       2021-005073-FC-04                                                                    175 NW 1st Avenue
                                                                                                                                        Concluded
                                                                                            Miami, FL 33131


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 21-12844-AJC                      Doc 35          Filed 04/09/21             Page 61 of 74
                                                                                                                                                          4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                       Case number (if known)    21-12844-AJC


      accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Agentis PLLC                                                  Legal Fees                                               3/25/2021                $25,000.00
       55 Alhambra Plaza, Suite 800
       Miami, FL 33134
       rpc@agentislaw.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 21-12844-AJC                      Doc 35          Filed 04/09/21             Page 62 of 74
                                                                                                                                                          4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                       Case number (if known)    21-12844-AJC


       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Agentis PLLC                                                  Legal Fees                                               3/11/2021                $15,000.00
       55 Alhambra Plaza, Suite 800
       Miami, FL 33134
       rpc@agentislaw.com


       Agentis PLLC                                                  Legal Fees                                               2/16/2021                  $5,000.00
       55 Alhambra Plaza, Suite 800
       Miami, FL 33134
       rpc@agentislaw.com


       Agentis PLLC                                                  Legal Fees                                               1/27/2021                  $5,000.00
       55 Alhambra Plaza, Suite 800
       Miami, FL 33134
       rpc@agentislaw.com


       Agentis PLLC                                                  Legal Fees                                               1/4/2021                   $7,500.00
       55 Alhambra Plaza, Suite 800
       Miami, FL 33134
       rpc@agentislaw.com


       Schoenberg Finkel Beederman Bell &                            Retainer                                                 12/7/2020                  $5,000.00
       Glaze
       300 S. Wacker Drive
       Suite 1500
       Chicago, IL 60606
       richard.goldwasser@sfbbg.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 21-12844-AJC                       Doc 35            Filed 04/09/21          Page 63 of 74
                                                                                                                                                          4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                        Case number (if known)   21-12844-AJC


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred
       JP Morgan Chase                                           XXXX-8853                        Checking              3/25/2021                            $40.00
       13069 Kayak Way                                                                            Savings
       Playa Vista, CA 90094
                                                                                                  Money Market
                                                                                                  Brokerage
                                                                                                  Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                             have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       City Furniture                                                                                       Furniture                                No
       3636 NE 1st Avenue #2                                                                                                                         Yes
       Miami, FL 33137


 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                              Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       1313 Ventures                                                 JPMorgan Chase Bank                    JP Morgan Chase Checking                           $0.00
       2980 McFarlene Road                                           PO BOX 15369                           Acct# 0979
       Miami, FL 33133                                               Wilmington, DE 19850                   Harry Greenhouse DBA 1313
                                                                                                            Ventures

       Minor Daughter                                                Vanguard                               Vanguard Custodial                             $504.20
       1217 Andora Avenue                                            PO BOX 3009                            Brokerage Account for minor
       Miami, FL 33146                                               Monroe, WI 53566-8309                  daughter Acct #4189
                                                                                                            Bare legal title



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 21-12844-AJC                       Doc 35            Filed 04/09/21              Page 64 of 74
                                                                                                                                                              4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                            Case number (if known)   21-12844-AJC


       Owner's Name                                                  Where is the property?                     Describe the property                              Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Minor Son                                                     Vanguard                                   Vanguard Custodial                                 $0.00
       1217 Andora Avenue                                            PO BOX 3009                                Brokerage Account for minor
       Miami, FL 33146                                               Monroe, WI 53566-8309                      son Acct# 3164
                                                                                                                Bare legal title

       Playa Meta Ventures 2017, LLC                                 Signature Bank                             Bank Account, Debtor has                   $51,654.67
       1217 Andora Avenue                                            565 Fifth Avenue, 12th                     signatory authority, is the
       Miami, FL 33146                                               Floor                                      Manager but holds 0%
                                                                     New York, NY 10017                         ownership interest.


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                  Status of the
       Case Number                                                   Name                                                                           case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 21-12844-AJC                      Doc 35          Filed 04/09/21             Page 65 of 74
                                                                                                                                                         4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                       Case number (if known)   21-12844-AJC



            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Harry B. Greenhouse                                                                                       EIN:         XX-XXXXXXX
       2980 McFarlane Road
       Miami, FL 33133                                           Clayton Financial and Tax, LLC                  From-To
                                                                 Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       Ticket Tag, LLC                                           Online Ticket Sales                             EIN:         XX-XXXXXXX
       1313 Brian's Meadow Cove
       Austin, TX 78746                                          Clayton Financial and Tax, LLC                  From-To      2018 to Present
                                                                 Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       First Gear, LLC                                           Pooled Investment Vehicle                       EIN:         XX-XXXXXXX
       1937 North Howe Street
       Chicago, IL 60614                                         Clayton Financial and Tax, LLC                  From-To      2017 to Present
                                                                 Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       LiveWell, LLC                                             Pooled Investment Vehicle                       EIN:
       1937 Howe Street
       Chicago, IL 60614                                         Clayton Financial and Tax, LLC                  From-To      2015 to Present
                                                                 Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       RDP SPV I, LLC                                            Pooled Investment Vehicle                       EIN:         XX-XXXXXXX
       4163 26 Street
       San Francisco, CA 94131                                   Clayton Financial and Tax, LLC                  From-To      2018 to Present
                                                                 Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       Meta Stable Edge, LP                                      Investment Fund                                 EIN:         XX-XXXXXXX
       2000 Broadway, Suite 912
       San Francisco, CA 94115                                   Clayton Financial and Tax, LLC                  From-To      2016 to Present
                                                                 Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       1313 Ventures Joint Venture                               Investment Association                          EIN:         XX-XXXXXXX
       1217 Andora Avenue
       Miami, FL 33146                                           Clayton Financial and Tax, LLC                  From-To      2018 to Present
                                                                 Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       Greenhouse USV 2012 Joint                                 Investment Association                          EIN:         XX-XXXXXXX
       Venture
       2305 North Commonwealth Avenue                            Clayton Financial and Tax, LLC                  From-To      2012 to Present
       Chicago, IL 60614                                         Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-12844-AJC                      Doc 35          Filed 04/09/21             Page 66 of 74
                                                                                                                                                         4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                       Case number (if known)   21-12844-AJC


       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Greenhouse USV 2014 Joint                                 Investment Association                          EIN:         XX-XXXXXXX
       Venture
       2305 North Commonwealth Avenue                            Clayton Financial and Tax, LLC                  From-To      2014 to Present
       Chicago, IL 60614                                         Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       Greenhouse USV 2014 Opportunity                           Investment Association                          EIN:         XX-XXXXXXX
       Joint Ve
       2305 North Commonwealth Avenue                            Clayton Financial and Tax, LLC                  From-To      2014 to Present
       Chicago, IL 60614                                         Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       Greenhouse USV 2016 Joint                                 Investment Association                          EIN:         XX-XXXXXXX
       Venture
       2305 North Commonwealth Avenue                            Clayton Financial and Tax, LLC                  From-To      2016 to Present
       Chicago, IL 60614                                         Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       Greenhouse USV 2019 Joint                                 Investment Association                          EIN:         XX-XXXXXXX
       Venture
       2305 North Commonwealth Avenue                            Clayton Financial and Tax, LLC                  From-To      2019 to Present
       Chicago, IL 60614                                         Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       Playa-Meta Ventures 2017, LLC                             Investment Association                          EIN:         XX-XXXXXXX
       13069 S. Kiyot Way
       Playa Vista, CA 90094                                     Clayton Financial and Tax, LLC                  From-To      2017 to Present
                                                                 Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       HG Playa Venture Management,                              Investment Association                          EIN:         XX-XXXXXXX
       LLC
       13069 South Kiyot Way                                     Clayton Financial and Tax, LLC                  From-To      2017 to Present
       Playa Vista, CA 90094                                     Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145

       RS Ventures, Ltd.                                         Software Analytics                              EIN:
       50 Crawford House
       Cedar Avenue                                              Clayton Financial and Tax, LLC                  From-To      2014 to 2016
       Hamilton, HM11, Bermuda                                   Russell Fox, E.A.
                                                                 222 S Rainbow Blvd, Suite 205
                                                                 Las Vegas, NV 89145


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-12844-AJC                      Doc 35          Filed 04/09/21             Page 67 of 74
                                                                                                                                                         4/09/21 8:36PM

 Debtor 1      Harry Beck Greenhouse                                                                       Case number (if known)   21-12844-AJC


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Harry Beck Greenhouse
 Harry Beck Greenhouse                                                   Signature of Debtor 2
 Signature of Debtor 1

 Date     April 9, 2021                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 21-12844-AJC            Doc 35       Filed 04/09/21       Page 68 of 74




                              Composite SOFA 6




55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                 Case 21-12844-AJC               Doc 35   Filed 04/09/21      Page 69 of 74


           &UHGLW&DUG3D\PHQWV0DGHIURP[
  &,7,&$5'[                                                 &UHGLW&DUG
  &,7,&$5'[                                                  &UHGLW&DUG
  &,7,&$5'[                                            &UHGLW&DUG
  &,7,&$5'[                                             &UHGLW&DUG
  &,7,&$5'[                                                 &UHGLW&DUG
  &,7,&$5'[                                             &UHGLW&DUG
  &,7,&$5'[                                             &UHGLW&DUG
  &,7,&$5'[                                             &UHGLW&DUG
   &,7,&$5'[                                             &UHGLW&DUG
  &,7,&$5'[                                            &UHGLW&DUG
  &,7,&$5'[                                             &UHGLW&DUG
  &,7,&$5'[                                            &UHGLW&DUG
  &,7,&$5'[                                              &UHGLW&DUG


  3D\PHQWWR&KDVHFDUGHQGLQJLQ                        &UHGLW&DUG
  3D\PHQWWR&KDVHFDUGHQGLQJLQ                        &UHGLW&DUG
  3D\PHQWWR&KDVHFDUGHQGLQJLQ                       &UHGLW&DUG
  3D\PHQWWR&KDVHFDUGHQGLQJLQ                   &UHGLW&DUG
  3D\PHQWWR&KDVHFDUGHQGLQJLQ                        &UHGLW&DUG
  3D\PHQWWR&KDVHFDUGHQGLQJLQ                   &UHGLW&DUG
  3D\PHQWWR&KDVHFDUGHQGLQJLQ                        &UHGLW&DUG
   3D\PHQWWR&KDVHFDUGHQGLQJLQ                  &UHGLW&DUG
   3D\PHQWWR&KDVHFDUGHQGLQJLQ                   &UHGLW&DUG
  &+$6(&5(',7&5'[                                      &UHGLW&DUG
  3D\PHQWWR&KDVHFDUGHQGLQJLQ                  &UHGLW&DUG
   3D\PHQWWR&KDVHFDUGHQGLQJLQ                   &UHGLW&DUG
   3D\PHQWWR&KDVHFDUGHQGLQJLQ                   &UHGLW&DUG
  3D\PHQWWR&KDVHFDUGHQGLQJLQ                  &UHGLW&DUG
  &+$6(&5(',7&5'[                                       &UHGLW&DUG
   3D\PHQWWR&KDVHFDUGHQGLQJLQ                   &UHGLW&DUG
 3D\PHQWWR&KDVHFDUGHQGLQJLQ                         &UHGLW&DUG
 3D\PHQWWR&KDVHFDUGHQGLQJLQ                        &UHGLW&DUG


  $0(5,&$1(;35(66[                                     &UHGLW&DUG
  $PHULFDQ([SUHVV3D\PHQW[                               &UHGLW&DUG
  &DSLWDO2QH3D\PHQW[                             &UHGLW&DUG


          0DGHIURP:HOOV)DUJR[                                         
  $PHULFDQ([SUHVV3D\PHQW[                              &UHGLW&DUG
  $PHULFDQ([SUHVV3D\PHQW[                               &UHGLW&DUG
  $PHULFDQ([SUHVV3D\PHQW[                                    &UHGLW&DUG
  $PHULFDQ([SUHVV3D\PHQW[                              &UHGLW&DUG
                                                                                   
  &LWLFDUG3D\PHQW[                                     &UHGLW&DUG
  &LWLFDUG3D\PHQW[                                     &UHGLW&DUG
   &LWLFDUG3D\PHQW[                                      &UHGLW&DUG
  &LWLFDUG3D\PHQW[                                      &UHGLW&DUG
   &LWLFDUG3D\PHQW[                                          &UHGLW&DUG
  &LWLFDUG3D\PHQW[                                     &UHGLW&DUG
  &LWLFDUG3D\PHQW[                                      &UHGLW&DUG
                                                                                   
   7DUJHW&UHGLW&DUG3D\PHQW[                            &UHGLW&DUG
  7DUJHW&UHGLW&DUG3D\PHQW[                           &UHGLW&DUG
   7DUJHW&UHGLW&DUG3D\PHQW[                            &UHGLW&DUG
  7DUJHW&UHGLW&DUG3D\PHQW[                            &UHGLW&DUG
                                   Case 21-12844-AJC                 Doc 35       Filed 04/09/21         Page 70 of 74
                                                                                                                                        4/09/21 8:36PM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78    administrative fee

        Your debts are primarily consumer debts.                                          +        $15    trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                   Case 21-12844-AJC                 Doc 35       Filed 04/09/21           Page 71 of 74
                                                                                                                                             4/09/21 8:36PM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case 21-12844-AJC                 Doc 35       Filed 04/09/21          Page 72 of 74
                                                                                                                                             4/09/21 8:36PM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $78        administrative fee                                         factors.
                   $278        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $78        administrative fee                                                fiduciary capacity,
                   $313        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                   Case 21-12844-AJC                 Doc 35       Filed 04/09/21          Page 73 of 74
                                                                                                                                            4/09/21 8:36PM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                   Case 21-12844-AJC                    Doc 35      Filed 04/09/21   Page 74 of 74
                                                                                                                                  4/09/21 8:36PM




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Harry Beck Greenhouse                                                                     Case No.   21-12844-AJC
                                                                                  Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: April 9, 2021                                                   /s/ Harry Beck Greenhouse
                                                                       Harry Beck Greenhouse
                                                                       Signature of Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
